RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3664-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

J.D.,

     Defendant-Appellant.
_________________________

                    Submitted November 2, 2020 – Decided January 22, 2021

                    Before Judges Rothstadt and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Indictment No. 87-01-1410.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Andrew R. Burroughs, Designated Counsel
                    on the brief).

                    Mark Musella, Bergen County Prosecutor, attorney
                    for respondent (William P. Miller, Assistant
                    Prosecutor, of counsel and on the brief; Catherine A.
                    Foddai, Legal Assistant, on the brief).

PER CURIAM
      Defendant appeals from a January 10, 2018 order denying his petition for

post-conviction relief (PCR). The PCR judge, Frances A. McGrogan, entered

the order without conducting an evidentiary hearing, ruling that defendant's

petition is time barred under Rule 3:22-12, having been filed twenty-eight years

after entry of the 1989 judgment of conviction. The PCR judge also held th at

defendant's petition was procedurally barred by Rule 3:22-4 because his current

constitutional arguments could have been raised in direct appeals from the

multiple civil commitment orders that have been entered against him pursuant

to the New Jersey Sexually Violent Predator Act (SVPA), N.J.S.A. 30:4-27.24

to -27.38. Notwithstanding these procedural bars, Judge McGrogan addressed

the merits of defendant's contentions, ruling that his commitment as a sexually

violent predator does not violate the due process or ex post facto clauses. We

agree and affirm.

      In January 1989, defendant pled guilty to first-degree kidnapping,

N.J.S.A. 2C:13-1(b), first-degree attempted murder, N.J.S.A. 2C:5-1 and 2C:11-

3, and third-degree possession of a knife for an unlawful purpose, N.J.S.A.

2C:39-4(d). In exchange for defendant's guilty plea, the State agreed to dismiss

the five remaining counts of the indictment, including another kidnapping

charge and first-degree aggravated sexual assault and attempted aggravated


                                                                        A-3664-17T1
                                       2
sexual assault charges. Defendant hid in the back seat of a vehicle and accosted

two nineteen-year-old female occupants. He forced them at gunpoint to drive

to a secluded location where he proceeded to sexually penetrate one of the

victims. He became enraged when he was unable to maintain an erection and

slit the throat of one of the victims and stabbed her repeatedly. That victim was

rushed to the hospital in critical condition and underwent extensive surgery for

wounds to her neck, hand, liver, and abdomen, requiring a colostomy. The other

victim ran for help. Fortunately, both women survived. This violent incident

occurred only four months after defendant was released on parole for a 1978

conviction for two counts of armed robbery, three counts of larceny, and one

count of resisting arrest.

      Defendant was sentenced on his 1989 convictions to an aggregate term of

forty years in prison with a twenty-year period of parole ineligibility. While

serving that sentence, he incurred fifty institutional infractions. Notably, he was

convicted of aggravated assault against a corrections officer for which he

received a concurrent sentence of ten years.

      In September 2010, shortly before his scheduled release, the State filed a

petition for civil commitment under the SVPA. In December 2010, after a

commitment hearing, the court determined that defendant was a sexually violent


                                                                           A-3664-17T1
                                        3
predator in need of involuntary confinement. We affirmed that order. In re Civil

Commitment of M.S., No. A-2295-102 (App. Div. Aug. 2, 2013).

      Pursuant to N.J.S.A. 30:4-27.35, sexually violent predators are afforded

an annual review hearing to determine if involuntary commitment should be

continued, in which event the court must execute a new order. Defendant's civil

commitment has been reviewed and continued multiple occasions. We reviewed

an order continuing the commitment in 2015 and rejected defendant's argument

that his advancing age mitigates his antisocial personality disorder. In re Civil

Commitment of M.S., No. A-1741-14T2 (App. Div. Apr. 15, 2015), certif.

denied, 222 N.J. 310 (2015).

      Defendant now raises the following arguments for our consideration:

            POINT I
            [DEFENDANT'S] FIRST PCR PETITION SHOULD
            NOT BE PROCEDURALLY BARRED IN THE
            INTEREST OF JUSTICE AND FUNDAMENTAL
            FAIRNESS

            POINT II
            AS [DEFENDANT'S] CIVIL COMMITMENT IS NOT
            REMEDIAL, HIS RIGHTS TO DUE PROCESS AND
            PROTECTION UNDER THE EX POST FACTO
            CLAUSE HAVE BEEN VIOLATED, HE IS
            ENTITLED TO POST-CONVICTION RELIEF

            POINT III



                                                                         A-3664-17T1
                                       4
            AS THERE WERE GENUINE ISSUES OF
            MATERIAL FACT IN DISPUTE, AN EVIDENTIARY
            HEARING WAS REQUIRED

      Defendant initially claimed in his pro se PCR petition that his trial counsel

rendered ineffective assistance by a failing to advise him of the possibility of

civil commitment after completing his prison sentence. The gist of defendant's

current appeal, however, is that the Department of Corrections (DOC) did not

provide him with the drug abuse and sex offender treatment he requested while

in prison. Defendant contends his civil commitment is the direct result of DOC's

failure to provide these treatment services, thereby depriving him of due process

and also subjecting him to punishment in violation of the ex post facto clause.

We disagree.

      Post-conviction relief serves the same function as a federal writ of habeas

corpus. State v. Preciose, 129 N.J. 451, 459 (1992). It is not a substitute for

direct appeal. State v. Mitchell, 126 N.J. 565, 583 (1992). A defendant's

petition for PCR is cognizable if it is based upon any of the following five

grounds: (1) a "[s]ubstantial denial in the conviction proceedings of defendant's

rights" under the state or federal constitutions; (2) "[l]ack of jurisdiction of the

court to impose the judgment rendered upon defendant's conviction;" (3) "any

ground heretofore available as a basis for collateral attack upon a conviction by


                                                                            A-3664-17T1
                                         5
habeas corpus or any other common-law statutory remedy[;]" (4) imposition of

an unlawful sentence in conjunction with a cognizable claim under any of the

above three categories; and (5) "a claim of ineffective assistance of counsel

based on trial counsel's failure to file a direct appeal of the judgment of

conviction and sentence upon defendant's timely request." R. 3:22-2.

      A petitioner must establish grounds for relief by a preponderance of the

evidence. Mitchell, 126 N.J. at 579 (citing State v. Marshall, 244 N.J. Super.

60, 69 (Law Div. 1990)).      To sustain that burden, the petitioner must allege

specific facts, "which, if believed, would provide the court with an adequate

basis on which to rest its decision." Ibid. Pursuant to Rule 3:22-10(b), a

petitioner is entitled to an evidentiary hearing

            only upon the establishment of a prima facie case in
            support of [PCR], a determination by the court that
            there are material issues of disputed fact that cannot be
            resolved by reference to the existing record, and a
            determination that an evidentiary hearing is necessary
            to resolve the claims for relief.

A prima facie case is established when a defendant "demonstrate[s] a reasonable

likelihood that his or her claim, viewing the facts alleged in the light most

favorable to the defendant, will ultimately succeed on the merits." Ibid. See

also Marshall, 148 N.J. at 158 (citing Preciose, 129 N.J. at 462–63).



                                                                        A-3664-17T1
                                         6
      We first consider whether defendant's petition is time-barred. Rule 3:22-

12 provides in pertinent part,

            no petition shall be filed pursuant to this rule more than
            [five] years after the date of entry . . . of the judgment
            of conviction unless: (A) it alleges facts showing that
            the delay beyond said time was due to defendant's
            excusable neglect and that there is a reasonable
            probability that if defendant's factual assertions were
            found to be true enforcement of the time bar would
            result in a fundamental injustice[.]

            [R. 3:22-12(a)(1)(A)].

Our Supreme Court has held that "a court should only relax the bar of Rule 3:22-

12 under exceptional circumstances." State v. Afanador, 151 N.J. 41, 52 (1997).

      In this instance, defendant filed his pro se petition for PCR in January

2017—twenty-three years after expiration of the five-year time limit. Judge

McGrogan determined that defendant presented insufficient facts to establish

excusable neglect. We agree. The failure to devise his current legal argument

does not constitute excusable neglect.        Nor has defendant shown that

enforcement of the time bar would result in a fundamental injustice, especially

since defendant has other avenues to challenge his ongoing civil commitment.

      Judge McGrogan also determined that defendant's petition was

procedurally barred by R. 3:22-4. That rule provides that a first petition for PCR



                                                                          A-3664-17T1
                                        7
based on grounds for relief not previously raised in proceedings resulting in the

conviction is barred unless the court finds:

            (1) that the ground for relief not previously asserted
            could not reasonably have been raised in any prior
            proceeding; or
            (2) that enforcement of the bar to preclude claims,
            including one for ineffective assistance of counsel,
            would result in fundamental injustice; or
            (3) that denial of relief would be contrary to a new rule
            of constitutional law under either the Constitution of
            the United States or the State of New Jersey.

      None of these exceptions apply here. Nothing prevented defendant from

presenting his current constitutional arguments in any of the numerous civil

commitment review hearings conducted pursuant to the SVPA. His present

claim is not based on a new rule of constitutional law. Indeed, as we discuss

momentarily, defendant's due process and ex post facto arguments fail on their

merits because these issues were settled in 2010 by the New Jersey Supreme

Court. In re Civil Commitment of W.X.C., 204 N.J. 179, 189 (2010). And as

we have already established, enforcement of the procedural bar to PCR relief

will not result in fundamental injustice because defendant may challenge his

civil commitment by another means.

      Notwithstanding these procedural bars, the PCR judge considered and

rejected defendant's constitutional claims on their merits. We do so as well.


                                                                         A-3664-17T1
                                        8
Defendant cites no authority for the proposition that a state prison inmate has a

constitutional right to receive specialized sex offender treatment services on

demand. Furthermore, defendant's argument that there is "direct causal link"

between the failure to provide such treatment services and his ensuing civil

commitment is mere speculation. Defendant posits that had he received sex

offender treatment while he was still serving his prison sentence, he would not

have been civilly committed. Defendant's assumption that prison-based sex

offender treatment would have been successful is not only speculative but belied

by the fact that defendant has been committed to the Special Treatment Unit

(STU) pursuant to SVPA for the past decade, and still remains too dangerous to

be returned to the community.

      On numerous occasions since completing his prison sentence, the State

has proved by clear and convincing evidence that continuing civil commitment

is needed to protect society from defendant's sexual predation. There is no

reason to believe the results of either the first or any other of the ensuing civil

commitment hearings would have been different had sex offender treatment

been provided while defendant was serving his criminal sentence.

      We also reject defendant's contention that he is entitled to relief because

his civil commitment under the SVPA is punitive, thereby violating his due


                                                                           A-3664-17T1
                                        9
process rights and protections from ex post facto punishment. The Supreme

Court has long since rejected those very arguments, holding that involuntary

commitment under the SVPA is remedial.             W.X.C., 204 N.J. at 188–89

(concluding that the SVPA's "purposes are regulatory ones, because the statute

is designed to protect the public from dangerous predators and to treat sex

offenders who are, by definition, suffering from a mental abnormality.").

      As the Court concluded in W.X.C., here, defendant's civil commitment

properly balances his liberty interests with the interests of protecting the public.

Furthermore, because defendant has not demonstrated a reasonable likelihood

that his PCR claim would ultimately succeed on the merits, he has failed to

present a prima facie case warranting an evidentiary hearing in the context of

the petition under review. 1 Preciose, 129 at 462–63.

      We conclude by noting that post-conviction relief is not the appropriate

means by which defendant may challenge his ongoing confinement. Rather, the

appropriate forum is a direct appeal from the annual SVPA commitment orders.

We presume defendant knows this because he has consistently appealed those




1
   Defendant may, of course, present evidence, and challenge the evidence
presented by the State, at the annual review hearing required under the SVPA.
N.J.S.A. 30:4-27.31, 30:4-27.35.
                                                                            A-3664-17T1
                                        10
periodic orders, albeit unsuccessfully. PCR is not a substitute for those direct

appeals and ensuing petitions for certification.

      Affirmed.




                                                                        A-3664-17T1
                                       11